By the Court:
The action is on a promissory note against the makers, and the names of the plaintiffs, as stated in the complaint, are “- Perkins & - Street,” who are described as partners, “ doing business under the firm name of Perkins & Street.”. The note was payable to one Cassidy, and came to the plaintiffs by regular indorsements from the payee. The answer denies, first, that the plaintiffs are partners under the firm name of Perkins & Street; second, that the note was indorsed and delivered to the plaintiffs; third, that the plaintiffs are the owners and holders of the note. These were the only issues in the cause, and at the trial were fully proved in favor of the plaintiffs. Judgment having been rendered for the plaintiffs, the defendant appeals.
We discover no error in the record, and consider the appeal as frivolous.
Judgment affirmed, with twenty per cent damages. Remittitur to issue forthwith.